Exhibit 10.31

SEVERANCE AGREEMENT

THIS AGREEMENT is entered into as of December 18, 2008 (the “Effective Date”) by
and between Stephen M. Smith (the “Executive”) and EQUINIX, INC., a Delaware
corporation (the “Company”).

1. Term of Agreement.

Except to the extent renewed as set forth in this Section 1, this Agreement
shall terminate the earlier of December 31, 2011 (the “Expiration Date”) or the
date the Executive’s employment with the Company terminates for a reason other
than a Qualifying Termination as described in Section 4(d); however, if a
definitive agreement relating to a Change in Control has been signed by the
Company on or before December 31, 2011, then this Agreement shall remain in
effect through the earlier of:

(a) The date the Executive’s employment with the Company terminates for a reason
other than a Qualifying Termination as described in Section 4(d) or

(b) The date the Company has met all of its obligations under this Agreement
following a termination of the Executive’s employment with the Company for a
reason described in Section 4(d).

This Agreement shall renew automatically and continue in effect for three year
periods measured from the initial Expiration Date, unless the Company provides
Executive notice of non-renewal at least six months prior to the date on which
this Agreement would otherwise expire.

2. Severance Payment.

(a) Severance Benefit. If the Executive is subject to a Qualifying Termination,
then the Company shall pay the Executive 100% of his or her annual base salary
and target bonus (at the annual rate in effect immediately prior to the actions
that resulted in the Qualifying Termination). Such severance benefit shall be
paid in accordance with the Company’s standard payroll procedures. In addition,
any outstanding stock awards shall vest pro-rata with respect to the current
outstanding installment, but as to any stock award that vests based both on
time-based vesting and upon satisfaction of performance milestones, only to the
extent any applicable performance milestones have been met. For example, if
Executive is subject to a Qualifying Termination six months after the grant of a
restricted stock award where the restricted stock award vests as to 25% of its
shares solely upon completion of one year of service after its grant, then
Executive would vest in 12.5% of such restricted stock award. Finally, Executive
shall be paid any unpaid bonus for the prior fiscal year provided he has met the
goals for payment of such bonus. The Executive will receive his or her severance
payment in a cash lump-sum which will be made within ten (10) business days of
the latest of the following dates:

 

  (i) the date of Executive’s Qualifying Termination;



--------------------------------------------------------------------------------

  (ii) the date of the Company’s receipt of the Executive’s executed General
Release; and

 

  (iii) the expiration of any rescission period applicable to the Executive’s
executed General Release.

(b) Health Care Benefit. If the Executive is subject to a Qualifying
Termination, and if the Executive elects to continue his or her health insurance
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
following the termination of his or her employment, then the Company shall pay
the Executive’s monthly premium under COBRA until the earliest of (i) the close
of the twelve-month period following cessation of his or her employment or
(ii) the expiration of the Executive’s continuation coverage under COBRA.

(c) General Release. Any other provision of this Agreement notwithstanding,
Subsections (a) and (b) above shall not apply unless the Executive (i) has
executed a general release (in a form prescribed by the Company) of all known
and unknown claims that he or she may then have against the Company or persons
affiliated with the Company and (ii) has agreed not to prosecute any legal
action or other proceeding based upon any of such claims. The release must be in
the form prescribed by the Company, without alterations. The Company will
deliver the form to the Executive within 30 days after the Executive’s
Separation. The Executive must execute and return the release within 21 days
from receipt of the form.

(d) Section 409A. For purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), if the Company determines that Executive is a
“specified employee” under Section 409A(a)(2)(B)(i) of the Code at the time of a
Separation, then (i) the severance benefits under Section 2(a), to the extent
that they are subject to Section 409A of the Code, will commence during the
seventh month after the Executive’s Separation and (ii) any amounts that
otherwise would have been paid during the first six months after a Separation
will be paid in a lump sum on the earliest practicable date permitted by
Section 409A(a)(2) of the Code.

3. Covenants.

(a) Non-Solicitation. During the Executive’s employment with the Company and
during the twelve-month period following his or her cessation of employment, the
Executive shall not directly or indirectly, personally or through others,
solicit or attempt to solicit the employment of any employee or consultant of
the Company or any of the Company’s affiliates, whether on the Executive’s own
behalf or on behalf of any other person or entity. The Executive and the Company
agree that this provision is reasonably enforced as to any geographic area in
which the Company conducts its business.

(b) Non-Competition. The Executive agrees that, during his or her employment
with the Company, he or she shall not engage in any other employment, consulting
or other business activity (whether full-time or part-time) that would create a
conflict of interest with the Company.



--------------------------------------------------------------------------------

(c) Cooperation and Non-Disparagement. The Executive agrees that, during the
twelve-month period following his or her cessation of employment, he or she
shall cooperate with the Company in every reasonable respect and shall use his
or her best efforts to assist the Company with the transition of Executive’s
duties to his or her successor; in both cases subject to Executive’s personal
and any other professional obligations or employment. The Executive further
agrees that, during this twelve-month period, he or she shall not in any way or
by any means disparage the Company, the members of the Company’s Board of
Directors or the Company’s officers and employees. The Company agrees that
members of the Company’s Board of Directors and its officers will not in any way
or by any means disparage Executive for the same twelve-month period.

4. Definitions.

(a) Definition of “Cause.” For all purposes under this Agreement, “Cause” shall
mean the Executive’s unauthorized use or disclosure of trade secrets which
causes material harm to the Company, the Executive’s conviction of, or a plea of
“guilty” or “no contest” to, a felony, or the Executive’s gross misconduct.

(b) Definition of “Change in Control.” For all purposes under this Agreement,
“Change in Control” shall have the meaning ascribed to such term in Section 19.4
of the Company’s 2000 Equity Incentive Plan.

(c) Definition of “Good Reason.” For all purposes under this Agreement, “Good
Reason” shall mean (i) a material diminution in the Executive’s authority,
duties or responsibilities; (ii) a material reduction in his or her level of
compensation (including base salary and target bonus) other than pursuant to a
Company-wide reduction of compensation where the reduction affects the other
executive officers and Executive’s reduction is substantially equal, on a
percentage basis, to the reduction of the other executive officers; (iii) a
relocation of Executive’s place of employment by more than 30 miles, provided
and only if such change, reduction or relocation is effected by the Company
without Executive’s consent; or (iv) a material breach of this Agreement or the
Executive’s offer letter by the Company or the failure of any successor to the
Company to assume this Agreement or the offer letter pursuant to the terms of
Section 5(a) of this Agreement. For the Executive to receive the benefits under
this Agreement as a result of a voluntary resignation under this subsection (c),
all of the following requirements must be satisfied: (1) the Executive must
provide notice to the Company of his or her intent to assert Good Reason within
120 days of the initial existence of one or more of the conditions set forth in
subclauses (i) through (iv); (2) the Company will have 30 days from the date of
such notice to remedy the condition and, if it does so, the Executive may
withdraw his or her resignation or may resign with no benefits; and (3) any
termination of employment under this provision must occur within eighteen
(18) months of the initial existence of one or more of the conditions set forth
in subclauses (i) through (iv).



--------------------------------------------------------------------------------

(d) Definition of “Qualifying Termination.” For all purposes under this
Agreement, “Qualifying Termination” shall mean a Separation resulting from:

 

  (i) The Executive’s voluntary resignation of his or her employment for Good
Reason; or

 

  (ii) The Company’s termination of the Executive’s employment for any reason
other than Cause;

provided, however, that following a Change in Control the Executive may not
voluntarily resign his or her employment for Good Reason for a four (4) month
period following such Change in Control.

(e) Definition of Separation. For all purposes under this Agreement,
“Separation” shall mean a “separation from service,” as defined in the
regulations under Section 409A of the Code.

5. Successors.

(a) Company’s Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets, by an agreement in substance and form satisfactory to the
Executive, to assume this Agreement and Executive’s offer letter and to agree
expressly to perform this Agreement and Executive’s offer letter in the same
manner and to the same extent as the Company would be required to perform it in
the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets or
which becomes bound by this Agreement by operation of law.

(b) Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

6. Golden Parachute Taxes

(a) Best After-Tax Result. In the event that any payment or benefit received or
to be received by Executive pursuant to this Agreement or otherwise (“Payments”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code and (ii) but for this subsection (a), be subject to the excise tax
imposed by Section 4999 of the Code, any successor provisions, or any comparable
federal, state, local or foreign excise tax (“Excise Tax”), then, subject to the
provisions of Section 6(b) hereof, such Payments shall be either (A) provided in
full pursuant to the terms of this Agreement or any other applicable agreement,
or (B) provided as to such lesser extent which would result in no portion of
such Payments being subject to the Excise Tax (“Reduced Amount”), whichever of
the foregoing amounts, taking into account the applicable federal, state, local
and foreign income, employment and other taxes and the Excise Tax (including,
without limitation, any interest or penalties on such taxes), results in the
receipt by Executive, on an after-tax basis, of the greatest amount of payments
and benefits provided for hereunder or otherwise,



--------------------------------------------------------------------------------

notwithstanding that all or some portion of such Payments may be subject to the
Excise Tax. Unless the Company and Executive otherwise agree in writing, any
determination required under this Section shall be made by independent tax
counsel designated by the Company and reasonably acceptable to Executive
(“Independent Tax Counsel”), whose determination shall be conclusive and binding
upon Executive and the Company for all purposes. For purposes of making the
calculations required under this Section, Independent Tax Counsel may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code; provided that Independent Tax Counsel shall
assume that Executive pays all taxes at the highest marginal rate. The Company
and Executive shall furnish to Independent Tax Counsel such information and
documents as Independent Tax Counsel may reasonably request in order to make a
determination under this Section. The Company shall bear all costs that
Independent Tax Counsel may reasonably incur in connection with any calculations
contemplated by this Section. In the event that Section 6(a)(ii)(B) above
applies, then based on the information provided to Executive and the Company by
Independent Tax Counsel, Executive may, in Executive’s sole discretion and
within 30 days of the date on which Executive is provided with the information
prepared by Independent Tax Counsel, determine which and how much of the
Payments (including the accelerated vesting of equity compensation awards) to be
otherwise received by Executive shall be eliminated or reduced (as long as after
such determination the value (as calculated by Independent Tax Counsel in
accordance with the provisions of Sections 280G and 4999 of the Code) of the
amounts payable or distributable to Executive equals the Reduced Amount). If the
Internal Revenue Service (the “IRS”) determines that any Payment is subject to
the Excise Tax, then Section 6(b) hereof shall apply, and the enforcement of
Section 6(b) shall be the exclusive remedy to the Company.

(b) Adjustments. If, notwithstanding any reduction described in Section 6(a)
hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company, within 120 days after a final IRS determination, an amount of such
payments or benefits equal to the “Repayment Amount.” The Repayment Amount with
respect to such Payments shall be the smallest such amount, if any, as shall be
required to be surrendered or paid to the Company so that Executive’s net
proceeds with respect to such Payments (after taking into account the payment of
the Excise Tax imposed on such Payments) shall be maximized. Notwithstanding the
foregoing, the Repayment Amount with respect to such Payments shall be zero if a
Repayment Amount of more than zero would not eliminate the Excise Tax imposed on
such Payments or if a Repayment Amount of more than zero would not maximize the
net amount received by Executive from the Payments. If the Excise Tax is not
eliminated pursuant to this Section 6(b), Executive shall pay the Excise Tax.

7. Miscellaneous Provisions.

(a) Other Severance Arrangements. This Agreement supersedes any and all cash
severance arrangements under any prior separation, severance and salary
continuation arrangements, programs and plans which were previously offered by
the Company to the Executive, including severance arrangements pursuant to an
employment agreement or offer letter. In no event shall any individual receive
cash severance benefits under both this Agreement and any other severance pay or
salary continuation program, plan or other arrangement with the Company. This
Agreement provides additional terms for vesting acceleration for stock awards
and does not supersede the terms of any vesting acceleration pursuant to a stock
award.



--------------------------------------------------------------------------------

(b) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or deposited with Federal Express Corporation,
with shipping charges prepaid. In the case of the Executive, mailed notices
shall be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

(c) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(d) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f) No Retention Rights. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason, with or without Cause.

(g) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (other
than their choice-of-law provisions).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

/s/ Stephen M. Smith

Stephen M. Smith EQUINIX, INC.

/s/ Peter Van Camp

By:  

Peter Van Camp

Title:  

Executive Chairman